Citation Nr: 0511402	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-12 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for malaria.  

Entitlement to a higher initial (compensable) rating for 
bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran provided testimony at a July 2003 Travel Board 
hearing over which the subscribed Veterans Law Judge 
presided.  In its current status, the veteran's case returns 
to the Board following completion of development made 
pursuant to its February 2004 remand.  

Over the interim period, the RO granted entitlement to 
service connection for PTSD in a January 2005 rating 
decision.  The veteran at present has not expressed 
disagreement with the disability rating assigned and 
consequently, the issues on appeal are limited to those set 
forth on the title page of this decision.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board has 
framed the issue as the veteran's entitlement to higher 
initial (compensable) evaluation for bilateral defective 
hearing.  The veteran is not prejudiced by such action.  The 
Board has not dismissed any issue, and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The clinical record contains no objective evidence of 
malaria either service or currently.  

3.  In August 2002, the veteran had average puretone 
thresholds of 38 in the right and 40 in the left ear; speech 
recognition scores of 96 percent in both ears and puretone 
thresholds of 15 decibels in both ears at 1000 hertz and 
puretone thresholds of 85 and 95 decibels in the right ear 
and left ear, respectively, at 4000 hertz; these results 
translate into a numeric designation of I in each ear.  


CONCLUSIONS OF LAW

1.  The veteran does not have malaria that was incurred in or 
aggravated by military service. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The criteria for an initial rating higher than zero 
percent for bilateral defective hearing have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 
Tables VI, VIA, VII (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection
Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The veteran contends that he is entitled to service 
connection for malaria.  At his July 2003 Travel Board 
hearing, the veteran testified that malaria was not diagnosed 
during his service, but that he began having symptoms that he 
associated with malaria about 6 to 8 months following his 
separation from service.  These symptoms included a high 
fever, chills, sweating.  The veteran testified that Dr. 
Hutchinson, who first saw him in 1970, died 7 years prior to 
the hearing.  The veteran and his spouse made some comments 
to the effect that the veteran's symptoms have been 
mistakenly associated with hepatitis.  They also admitted 
that the veteran has not suffered from any symptoms for 5 to 
6 years.  

The Board has considered all relevant evidence contained in 
the veteran's claims folder, including service medical 
records, postservice private treatment records and reports of 
VA evaluation.  Based on this review, the Board finds that 
the preponderance of the evidence is against a claim for 
service connection for malaria.  

The record fails to disclose any infection in service.  While 
a service medical record dated "17 March" indicates 
exposure to malaria, there is no evidence to confirm that 
diagnosis.  Likewise, the veteran's claim is not support by 
evidence of current disability.  The clinical record contains 
the veteran's references to malaria, without any medical 
diagnosis to support his allegations.  The veteran's claim 
for service connection fails, as there is no competent 
medical evidence to show that he currently has malaria 
associate with his military service.  

While the testimony regarding the malaria has been 
considered, laypersons cannot provide medical evidence 
because they lack the competence to offer medical opinions.  
The veteran does not allege, and the record does not disclose 
that the veteran is a medical professional.   See Savage, 
supra; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Remarkably, the veteran and his spouse testified that he has 
not experienced problems with symptoms that they relate to 
malaria for a period of 5 or 6 years.  In addition, the 
report of the August 2002 VA examination shows that the 
veteran stated that he experienced no related symptoms since 
1994.  Just as significant, the examiner opined that the 
veteran has no current evidence of malaria or evidence or 
residuals of an earlier infection.  He also stated [it was] 
"Medically impossible to currently have malaria associated 
with time in service.  No evidence of any residuals if he had 
malaria."  

In the absence of evidence of current disability, the 
evidence of record does not support a claim for service 
connection for malaria.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

The doctrine of benefit of the doubt requires resolution of 
an issue in favor of the claimant when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 2002).  
In this case, the positive and negative evidence is not in 
relative equipoise with respect to the claim for service 
connection for malaria.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing, entitlement 
to service connection for malaria is denied.  



Increased ratings

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

Service connection was established for defective hearing by 
the August 2002 rating decision.  The veteran's appeal is a 
result of his expressed disagreement to the initial rating of 
zero percent.  Evidence to be considered in the appeal of an 
initial assignment of a rating disability is not limited to 
that reflecting the then current severity of the disorder.  
Fenderson, supra; Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) [where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern].  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation is disputed, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

The veteran contends that he is entitled to a compensable 
rating for his bilateral defective hearing.  In a July 2003 
Travel Board hearing, he has provided testimony to the effect 
that he has difficulty deciphering words that are spoken to 
him.  He stated that his wife often informs him that he has 
not heard her.  The veteran's wife testified that the 
veteran's hearing has worsened.  She reported that he speaks 
very loudly, supposing that others cannot hear him because 
his own hearing is defective.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service- connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness. 38 C.F.R. §§ 4.85, 4.87 and Codes 
6100-6110.  Disability ratings for hearing impairment are 
derived by a mechanical application of the VA Schedule for 
Rating Disabilities (Rating Schedule) to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The veteran underwent a VA audiometric examination in August 
2002, at which time the veteran's right ear demonstrated 
puretone thresholds of 15, 20, 30 and 85 decibels at 1000, 
2000, 3000 and 4000 hertz.  The average pure tone decibel 
loss, achieved by adding the thresholds at 1,000, 2,000, 
3,000, and 4,000 Hz and dividing the sum by four, is 38 
decibels in the right ear.  The speech recognition score was 
96 percent, in the right ear.  By intersecting the columns in 
Table VI (38 C.F.R. § 4.85) for average pure tone decibel 
loss and for percent of discrimination, the resulting numeric 
designation for the right ear is I.  

The veteran's left ear demonstrated puretone thresholds of 
15, 15, 35 and 95 decibels at 1000, 2000, 3000 and 4000 
hertz.  The average pure tone decibel loss, achieved by 
adding the thresholds at 1,000, 2,000, 3,000, and 4,000 Hz 
and dividing the sum by four, was 40 decibels in the left 
ear.  The speech recognition score was 96 percent, in the 
left ear.  By intersecting the columns in Table VI (38 C.F.R. 
§ 4.85) for average pure tone decibel loss and for percent of 
discrimination, the resulting numeric designation for the 
left ear is I.  

With a numeric designation of I for both ears, Table VII (38 
C.F.R. § 4.85) requires the assignment of a noncompensable 
evaluation under Diagnostic Code 6100.  

The provisions of 38 C.F.R. § 4.86, in effect since June 10, 
1999, were drafted with the understanding that certain 
patterns of hearing impairment cannot always be accurately 
assessed under § 4.85 because the speech discrimination test 
may not reflect the severity of communicative functioning 
that these veterans experience.  See 64 Fed. Reg. 25203 (May 
11, 1999).  For example, 38 C.F.R. § 4.86(a) provides that if 
puretone thresholds at each of the four frequencies of 1,000, 
2,000, 3,000, and 4,000 Hz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  Each ear is to be 
evaluated separately.  This situation is not found in the 
veteran's case, as puretone threshold, except at 4000 hertz, 
are dramatically below 55 decibels.  

Also, 38 C.F.R. § 4.86(b) provides that when the pure tone 
threshold is 30 decibels or less at 1,000 Hz and 70 decibels 
or more at 2,000 Hz, the Roman numeral designation for 
hearing impairment will be chosen from either Table VI or 
Table VIa, whichever results in the higher numeral, and that 
numeral will then be elevated to the next higher Roman 
numeral.  This provision is inapplicable in the veteran's 
case.  Although thresholds are below 30 decibels at 1000 
hertz, they are significantly below 70 decibels at 2000 
hertz.  

While the testimony regarding the veteran's level of hearing 
loss been considered, but as noted above, laypersons cannot 
provide medical evidence because they lack the competence to 
offer medical opinions.   Espiritu v. Derwinski, supra at 494 
(1992).  

In summary, the process of rating hearing loss is mechanical.  
The hearing loss measured in decibels and percent 
discrimination is plotted on tables that determine the exact 
disability rating that is to be assigned.  Under the facts of 
the veteran's case, the service-connected disability is shown 
to be equivalent to a noncompensable evaluation.  In view of 
the foregoing, the preponderance of the evidence is against a 
higher initial (compensable) rating for bilateral hearing 
loss.  

Although the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, it is still obligated to seek out all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board is not precluding from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Board's denial of an extraschedular 
rating in the first instance is not prejudicial to the 
veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Consequently, 
the Board will consider whether this case warrants the 
assignment of an extraschedular rating.  

The Board finds that the schedular evaluation in this case is 
adequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalizations and has not shown that he 
is required to have routine therapy or outpatient treatment 
that would result in a disruption of his daily routine to an 
inordinate degree.  Although it is conceivable that the 
veteran's service-connected hearing loss would be productive 
of some degree of industrial impairment, the record does not 
support a finding that such impairment is marked in degree.  
The veteran is advised that the percent evaluation assigned 
to the service-connected disability is reflective of the 
degree of industrial impairment currently demonstrated.  
Consequently, there is no basis for consideration of a higher 
rating on extraschedular grounds.  

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of VCAA and related 
duties in a May 2003.  The RO afforded the veteran details 
about the sources of evidence that might show his 
entitlement.  Specifically, the veteran was informed of the 
allocation of burdens of obtaining the needed information.  
He was asked to tell VA about any other information or 
evidence he wanted it to get for him.  

The Board observes that the RO specifically provides 
information concerning how the veteran could prevail on his 
claims for higher ratings.  Although the RO did not state 
specifically that the veteran was to submit all evidence in 
his possession, it did advise the veteran that it was his 
responsibility to make certain that VA received all pertinent 
evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, VA obtained the veteran's 
service medical records, associated reports private medical 
treatment and obtained VA medical examinations.  In addition, 
the veteran and his spouse were afforded the opportunity to 
provide testimony at a Travel Board hearing.  In view of the 
foregoing, VA has satisfied its duties to inform and assist 
the veteran at every stage of this case.  Therefore, the 
veteran is not be prejudiced by the Board's proceeding to the 
merits of the claim. 

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for malaria is denied.  

A higher initial (compensable) rating for bilateral defective 
hearing is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


